SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as Permitted by Rule 14a-6(e)(2)) x Definitive Proxy Statement o Definitive Additional Materials o Soliciting Material Pursuant to §240.14a-11(c) or §240.14a-12 American Independence Funds Trust (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filling Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No Fee Required o Fee computed on table below per Exchange Act Rules 14a(6)(i)(4) and 0-11 (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total Fee Paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, of the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: American Independence Funds Trust American Independence Boyd Watterson Short-Term Enhanced Bond Fund American Independence Boyd Watterson Core Plus Fund 230 Park Avenue, Suite 534 New York, NY 10169 (866) 410-2006 www.americanindependence.com August 13, 2014 Dear Shareholder: On behalf of the Board of Trustees of American Independence Funds Trust (the “Trust”), I cordially invite you to attend a Special Meeting of Shareholders of the American Independence Boyd Watterson Short-Term Enhanced Bond Fund and the American Independence Boyd Watterson Core Plus Fund, each a separate investment series of the Trust, (together the “Funds” and separately a “Fund”), to be held at 10:00 a.m. (Eastern time) on September 5, 2014, at the Trust’s offices located at 230 Park Avenue, Suite 534, New York, NY 10169. The purpose of the meeting is to ask shareholders to consider the following proposals: Approval of a new investment sub-advisory agreement between American Independence Financial Services, LLC and Boyd Watterson Asset Management, LLC on behalf of the American Independence Boyd Watterson Short-Term Enhanced Bond Fund and the American Independence Boyd Watterson Core Plus Fund; and Approval of any other matters as may properly come before the Meeting and any adjournment or postponement thereof. Boyd Watterson Asset Management, LLC (“Boyd Watterson”), the Sub-Adviser to the Funds, is a wholly owned subsidiary of Titanium Asset Management Corporation (“Titanium”). On June 30, 2014, Boyd-TAMCO Holdings, LLC (“BWAM”) and NIS Acquisition LLC (“NIS Acquisition”) entered into a Separation and Redemption Agreement (the “Agreement”). BWAM and NIS Acquisition each owned 50% of the outstanding securities of TAMCO Intermediary LLC, which owned all of the outstanding securities of TAMCO Holdings, LLC (“TAMCO”). In turn, TAMCO was the sole shareholder of Titanium. This transaction will not result in any material changes in the day-to-day management of the Funds or any increase in fees. For example, the portfolio managers of each Fund will remain the same. However, for legal reasons, the transaction terminated the investment sub-advisory agreements between American Independence Financial Services, LLC, the Funds’ Adviser, and Boyd Watterson. Therefore, shareholders of the Funds are being asked to approve a new Sub-Advisory Agreement which is substantially identical to the previous agreements.INCLUDED WITH THIS LETTER ARE A NOTICE OF SPECIAL MEETING OF SHAREHOLDERS, A PROXY STATEMENT AND A PROXY CARD.Regardless of the number of shares you own, it is important that your shares are represented and voted. If you cannot personally attend the Special Shareholders’ Meeting, we would appreciate your promptly voting, signing and returning the enclosed proxy card in the postage-paid envelope provided.We thank you for your time and for your investment in the American Independence Funds Trust. Sincerely,Eric M. RubinPresidentAmerican Independence Funds Trust ii American Independence Funds Trust American Independence Boyd Watterson Short-Term Enhanced Bond Fund American Independence Boyd Watterson Core Plus Fund NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Dear Shareholder: Notice is hereby given that a Special Meeting of Shareholders (the “Meeting”) of the American Independence Funds Trust (the “Trust”), a Delaware business trust, will be held at the Trust’s offices, located at 230 Park Avenue, Suite 534, New York, NY 10169, on September 5, 2014, at 10:00 a.m. (Eastern time) for the following purposes:1. To approve a new investment sub-advisory agreement between American Independence Financial Services, LLC and Boyd Watterson Asset Management, LLC on behalf of the American Independence Boyd Watterson Short-Term Enhanced Bond Fund and the American Independence Boyd Watterson Core Plus Fund (together, the “Funds” and separately, a “Fund”); and2. To transact such other business as may properly come before the Meeting, or any adjournments thereto. After careful consideration, the Board of Trustees of the Trust, including all of the Independent Trustees, unanimously approved each of the proposals listed above and recommended that shareholders vote “FOR” the proposals. The matter for Proposal 1 referred to above is discussed in detail in the proxy statement attached to this Notice. The Board of Trustees has fixed the close of business on August 1, 2014, as the record date for determining shareholders entitled to notice of and to vote at the Meeting. Each share of each respective Fund is entitled to one vote with respect to each proposal, with fractional votes for fractional shares. Eric M. RubinPresidentAmerican Independence Funds Trust Regardless of whether you plan to attend the Meeting, PLEASE COMPLETE, SIGN, DATE AND PROMPTLY RETURN THE ENCLOSED PROXY CARD IN THE ENVELOPE PROVIDED SO THAT YOU WILL BE REPRESENTED AT THE MEETING. If you have submitted a proxy card and are present at the Meeting, you may change the vote specified in the proxy at that time. However, attendance in person at the Meeting, by itself, will not revoke a previously tendered proxy. iii American Independence Funds Trust American Independence Boyd Watterson Short-Term Enhanced Bond Fund American Independence Boyd Watterson Core Plus Fund PROXY STATEMENT FOR A SPECIAL MEETING OF SHAREHOLDERS TO BE HELD ON SEPTEMBER 5, 2014INTRODUCTIONThis proxy statement is solicited by the Board of Trustees (the “Board”) of American Independence Funds Trust (the “Trust”) with respect to the American Independence Boyd Watterson Short-Term Enhanced Bond Fund (“Boyd Watterson Short-Term Enhanced Bond Fund”) and the American Independence Boyd Watterson Core Plus Fund (“Boyd Watterson Core Plus Fund”) (together, the “Funds” and separately, a “Fund”) for voting at the special meeting of shareholders of the Trust to be held at 10:00 a.m. (Eastern time) on September 5, 2014, at the Trust’s offices at 230 Park Avenue, Suite 534, New York, NY 10169, and at any and all adjournments thereof (the “Meeting”), for the purposes set forth in the accompanying Notice of Special Meeting of Shareholders. The Trust will furnish, without charge, a copy of the Funds’ most recent annual and semi-annual reports to shareholders upon request, which may be made either by writing to the American Independence Funds Trust at the address above or by calling toll-free (866) 410-2006. The annual and semi-annual reports will be mailed to you by first-class mail within three business days of your request. SOLICITATION OF PROXIESThe Board is soliciting votes from shareholders of the Trust with respect to the Proposal discussed below. The solicitation of votes is made by the mailing of this Proxy Statement and the accompanying proxy card on or about [Mail Date]. In addition to solicitation by mail, certain officers and representatives of the Trustees, officers and employees of the Trust’s investment adviser or their affiliates or a professional solicitation organization, may solicit proxies by telephone, facsimile or personally, at no extra cost to shareholders. (See “Shareholder Meeting Costs and Voting Procedures” under “ADDITIONAL INFORMATION ABOUT THE FUNDS.”)The appointed proxies will vote in their discretion on any other business as may properly come before the Meeting or any adjournments or postponements thereof. Additional matters would only include matters that were not anticipated as of the date of this Proxy Statement. Each share of each respective Fund is entitled to one vote on the proposal and on each other matter that it is entitled to vote upon at the Meeting. The Trust knows of no other business to be voted upon at the Meeting other than the proposal set forth in the accompanying Notice of Special Meeting of Shareholders and described in this Proxy Statement. Each valid proxy that the Trust receives will be voted in accordance with your instructions and as the persons named in the proxy determine on such other business as may come before the Meeting. If no instructions are given on an executed proxy that has been returned to us, that proxy will be voted “FOR” the proposal. Shareholders who execute proxies may revoke them at any time before they are voted, either by writing to the Trust, or by voting in person at the Meeting. The presence in person or by proxy of the holders of record of one-third of the outstanding shares of each Fund shall constitute a quorum at the Meeting for that respective Fund, permitting action to be taken.
